Citation Nr: 0906208	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  03-10 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1970 to 
August 1972.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied service connection.  The appeal has 
previously been before the Board.  The appeal was remanded 
for development in January 2005, and has now been returned to 
the Board for further review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran's PTSD claim is based on inservice personal 
assaults.  For all PTSD service connection claims, the record 
must contain credible supporting evidence that the inservice 
stressor occurred.  38 C.F.R. § 3.303(f)(1).  But special 
rules apply about the evidence to substantiate a claim based 
upon inservice personal assault.  38 C.F.R. § 3.303(f)(3).  

The regulations provide that for inservice personal assault 
PTSD claims, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  38 C.F.R. § 3.303(f)(3).  Examples of 
such evidence include, but are not limited to, records from 
law enforcement, rape crisis counseling centers, and mental 
health counseling centers, as well as tests for sexually-
transmitted diseases and statements by family members, 
roommates, fellow service members, or clergy.  The regulation 
explains that evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in those sources.  After providing a list of examples 
of the type of behavior changes that may constitute credible 
evidence of an inservice personal assault, the regulation 
states that VA will not deny a PTSD claim that is based on 
inservice personal assault without first advising the 
claimant that evidence from sources other than the Veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him the opportunity to furnish this type of 
evidence.  38 C.F.R. § 3.303(f)(3).  

Here, the original November 2001 notice letter to the Veteran 
did not advise him that evidence from sources other than his 
service records or evidence of behavior changes may 
constitute credible supporting evidence of his claimed 
inservice personal assault stressors.  As a result, in the 
January 2005 Remand, the Board pointed out that the 
regulation requires such notice and the RO/AMC was instructed 
to furnish the Veteran a development letter in accordance 
with 38 C.F.R. § 3.303(f)(3).   A development letter was sent 
to the Veteran in December 2006 that advised him of the type 
of evidence, other than service records, that could be used 
to substantiate his claim for PTSD based on an inservice 
personal assault.  But the letter did not address the fact 
that evidence of changes in behavior may constitute 
supporting evidence relevant in substantiating his claim.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (if any action is essential for a proper 
appellate decision, a Veterans Law Judge shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken).  A development letter in accordance 
with 38 C.F.R. § 3.303(f)(3), that includes notice that 
evidence of changes in behavior would be relevant in 
substantiating his claim, must be furnished to the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Furnish the Veteran a development 
letter in accordance with  38 C.F.R. § 
3.303(f)(3) that includes notice that 
evidence of changes in behavior would be 
relevant in substantiating his claim.  

2.  After any additional evidence has been 
associated with the claims folder, if any 
of the Veteran's reported inservice 
stressors are verified, schedule him for a 
complete and thorough VA examination by a 
psychiatrist.  Notify the examiner of 
which stressor(s) have been substantiated 
by credible evidence.  

Prior to conducting the examination, the 
psychiatrist should be given a copy of 
this Remand as well as the Veteran's 
claims folder, and they should be reviewed 
by the psychiatrist.  Any diagnosis should 
be in accordance with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(Fourth ed.) (DSM-IV).  All necessary 
special studies or tests are to be 
accomplished. 

The psychiatrist must express an opinion 
as to whether the Veteran meets the 
criteria for PTSD contained in the DSM-IV, 
and if he meets such criteria, whether the 
Veteran's PTSD can be related to the 
stressor or stressors the RO has 
determined were substantiated by credible 
evidence.  

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

